UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

]OHN DOE,
Plainti]j‘, Civil No. 3:18-cv-756 (]BA)
v.

NEW ENGLAND STAIR COMPANY, INC.,
Defendant. December 19, 2018

 

RULING ON DEFENDANT’S MOTION TO DISMISS

Pseudonymous Plaintiff ]ohn Doe brings suit against his former employer, NeW England
Stair Company, Inc. (“NESCO”), for discriminatory treatment and discriminatory termination on
the basis of his sexual orientation and disabilities (HIV-positive status and learning disability),
under Title VII, 42 U.S.C. § 2000e et seq. and the Americans With Disabilities Act, 42 U.S.C. § 12101
et seq. Defendant’s Motion to Dismiss, ([Doc. # 17]), raises only one ground for dismissal_
untimeliness, due to Plaintiffs failure to file his federal claims Within 90 days of the issuance of his
right-to-sue notice from the Equal Employment Opportunity Commission (“EEOC”). Plaintiff
alleges, however, that he did file his federal claims Within 90 days of his receipt of the notice.

I. Background

Plaintiff’ s Amended Complaint, ([Doc. # 15]), alleges that Defendant, primarily through
its President William ]. Sylvia, subjected Plaintiff to discriminatory treatment, harassment, and
discriminatory termination

In September 2015, Plaintiff filed charges of discrimination With the EEOC and the
Connecticut Commission on Human Rights and Opportunities (CHRO). (Am. Compl. j 6.) The
CHRO is obligated by regulation to provide protection of confidential HIV-related information,

Which it attempted to do here by using its mailing address for Plaintiff When corresponding With

the Respondent (Defendant). (Id. g 7.) Correspondence sent to Plaintiff in care of the CHRO was
then sent to Plaintiff by the CHRO. (Id.) During the pendency of Plaintiff s case, the CHRO
practice was to forward any correspondence it received regarding Plaintiff to Plaintiff at his home
address. (Id. g 8.) Plaintiff understood that it was his responsibility to keep the CHRO informed as
to his address so that the agency could provide him with all documents received on his behalf. (Id.
5 9-)

On August 8, 2016, Plaintiff informed the CHRO investigator working on his case that he
had changed his home address, who responded by email to Plaintiff “as for the change in address,
the change has been noted and will be the new mailing address for future mail correspondence.”
(Id. g 10.) The CHRO continued to forward all mail correspondence to Plaintiff s new address after
August 2016, (Id. 5 11.) On April 17, 2017, the CHRO issued a Release of ]urisdiction, stating that
“the Commission on Human Rights and Opportunities hereby releases its jurisdiction over the
above-identified complaint The Complainant is authorized to commence a civil action against the
Respondent in the Superior Court for the judicial district in which the discriminatory practice is
alleged to have occurred, in which the Respondent transacts business or in which the Complainant
resides.” (Id. j 12.)

On August 4, 2017, unbeknownst to Plaintiff, the EEOC issued a Notice of Right to Sue
regarding Plaintiff s pending federal claims. (Id. g 13.) This Notice of Right to Sue was sent to
Plaintiff in care of the CHRO at 55 West Main Street, Waterbury, CT 06702. (Id.)

The CHRO’s Waterbury office received the notice on August 8, 2017. (Id. g 14.) At that
time, Plaintiffs case file had been closed by the CHRO. (Id.) The CHRO investigator handling the
case had the file retrieved from storage, placed the EEOC Right to Sue notice in the file and

returned it to storage. (Id. g 15.)

No one from the CHRO sent the EEOC notice to Plaintiff, nor did anyone from the CHRO
contact Plaintiff to find out if he had otherwise received a copy of the notice or let him know that
they had received it. (Id. g 16.) The EEOC notice states, “This will be the only notice of dismissal
and of your right to sue that we will send you.” (Id. g 17.)

Plaintiff did not receive the EEOC Right to Sue from the CHRO until February 6, 2018. (Id.
5 18.) “That Notice indicated that Plaintiff had the right to sue in federal court within 90 days of
his receipt of that Notice[.] ” (Id.) Ninety days from February 6, 2018 was May 7, 2018. (Id.) Plaintiff
represents that at no time during the pendency of the CHRO case did he elect to make the CHRO
his agent for any purpose and that none of the regulations or statutes governing the CHRO appoint
the CHRO as Plaintiffs agent for the purposes of receiving notice from the EEOC. (Id. g 19.)

II. Defendant’s Motion to Dismiss

A. Legal Standard

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although detailed
allegations are not required, a claim will be found facially plausible only if “the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. Conclusory allegations are not sufficient Id. at 678-79; see also
Fed. R. Civ. P. 12(b)(6). “Although consideration of a Rule 12(b)(6) motion to dismiss is generally
limited to the facts stated on the face of the complaint,” a plaintiffs EEOC charge and right-to-sue
letter “may be considered either as matters referenced in the complaint or as public records subject
to judicial notice.” McBride v. Routh, 51 F. Supp. 2d 153, 155 (D. Conn. 1999) (citations omitted).

B. The Timeliness of Plaintiff’ s Filing of his Federal Claims
3

Defendant’s argument boils down to the following: Plaintiff received constructive notice of
the EEOC’s release of its jurisdiction by virtue of the EEOC sending it to him at the CHRO address,
and Plaintiff is not entitled to equitable tolling because the circumstances here were not
extraordinary and because Plaintiff failed to act diligently to protect his rights.

In order to be timely, claims under the ADA and Title VII “must be filed in federal district
court within 90 days of the claimant’s receipt of a right-to-sue letter from the EEOC.” Tiberio v.
Allergy Asthma Immunology of Rochester, 664 F.3d 35, 37 (2d Cir. 2011). Defendant argues that
“[a]lthough Plaintiff claims that he did not actually receive the EEOC Notice from CHRO until
February 6, 2018, the date of constructive receipt is the operative date for triggering the 90-day
filing period.” (Mot. Dismiss [Doc. # 17] at 1 (citing Tiberio, 664 F.3d 35 at 37).)

While Tiberio does hold that “the 90-day limitations period set forth in 42 U.S.C. § 2000e-
5(f)(1) begins to run on the date that a right-to-sue letter is first received either by the claimant or
by counsel, whichever is earlier[,]” 664 F.3d at 38, the CHRO here was not acting as Plaintiff s
counsel, and the Court’s research reveals no extension of Tiberio’s holding to a case with facts
analogous to those here. While the Complaint does not specify when Plaintiff s counsel first
received the EEOC right-to-sue letter, nothing on the face of the Complaint implies that Plaintiff s
counsel received it on any date earlier than Plaintiff.

Tiberio describes a set of rebuttable presumptions as to when notice was received. “There
is a presumption that a notice provided by a government agency was mailed on the date shown on
the notice.” Id. at 37 (citations omitted). “There is a further presumption that a mailed document
is received three days after its mailing.” Id. “The initial presumption is not dispositive, however, if

a claimant presents sworn testimony or other admissible evidence from which it could reasonably

be inferred either that the notice was mailed later than its typewritten date or that it took longer
than three days to reach her by mail.” Id. (internal quotation marks and citation omitted).

Defense counsel conceded for purposes of this motion that neither Plaintiff nor Plaintiff s
counsel received the EEOC notice before February 6, 2018 but argues that Tiberio’s triggering date
holding applies to the CHRO’s receipt of Plaintiff s right-to-sue letter, Defendant contends that
the CHRC was Plaintiff s agent for the purpose of receiving service, and that the CHRO’s
shortcomings in getting the notice to Plaintiff are thus attributable to Plaintiff: “[b]y pursuing his
claims before the CHRO and the EEOC under the ]ohn Doe pseudonym, Plaintiff appointed the
CHRO as his agent for the limited purposes of handling all Complaint-related communications,
and the CHRO by its actions and pursuant to its own regulations undertook the role of limited
agent.” (Reply to Pls.’ Opp’n to Mot. Dismiss [Doc. # 21] at 2.) In support of this argument,
Defendant cites Conn. Agencies Reg. § 46a-54-37a, which is entitled “Complaint involving
confidential HlV-related information or victims of sexual assault; use of pseudonym.” The
regulation provides that where “a complaint involves reference to confidential HIV-related
information . . . concerning the complainant or anothcr individual[,]” thc CHRO “shall take two
complaints with the same number[.]” Id. § 46a-54-37a(a)(1).

The first complaint shall include the full name and address of the complainant or
reference to another individual and shall not be disclosed . . . . The second
complaint shall be identical to the first, except that a pseudonym shall be substituted
for the name of the complainant or other individual and the address, if any, shall
be that of the commission’s office investigating the complaint or the address of
an attorney or other representative designated by the complainant or other
individual. Any complaint involving confidential HIV-related information shall be
drafted to avoid revealing the name or identity of the complainant or other
individual to the greatest extent possible. The filing of a complaint shall not be
deemed to constitute a waiver of confidentiality rights under chapter 368x of the

Connecticut General Statutes, and the commission shall take all reasonable steps
to protect the identity of such persons from unlawful disclosure.

Id. § 46a-54-37a(b) (emphasis added). ln particular, Defendant understands the bolded
clauses to provide that “[a]bsent the complainant’s designation of an attorney or other
representative, the CHRO shall be the complainant’s representative for purposes of protecting his
identity and accepting service of pleadings and notice.” (Reply at 3-4.) And because “Plaintiff was
not represented by counsel at the time he filed his CHRO Complaint and because he did not
designate another representative, the CHRO was his agent for the purposes delineated in §[l46a-
54-37a.” (Id. at 4.)

Government agencies may be appointed by law as the agent for accepting service for certain
members of the public. A “statutory agent” is “[a]n agent designated by law to receive litigation
documents and other legal notices for a nonresident corporation[,]” and “[i] n most states, the
secretary of state is the statutory agent for such corporations.” AGENT, Black’s Law Dictionary
(10th ed. 2014). See also Fed. R. Civ. P. 4(e)(2)(C) (providing that certain individuals maybe served
by “delivering a copy of [the summons and complaint] to an agent authorized by appointment or
bylaw to rcccivc service of process” (emphasis added)).

Examination of two examples where the Connecticut state legislature has designated state
agencies as the agents for service of process for non-state actors is instructive to test Defendant’s
proposition that the CHRO was appointed as agent for Plaintiff. In the statutory provision entitled
“Insurance Commissioner as agent for service of process[,]” Connecticut law provides that “[t]he
Insurance Commissioner is the agent for receipt of service of legal process” for fifteen specified

types of business organizations Conn. Gen. Stat. § 38a-25(a)(1)-(15). Similarly, Connecticut law

provides that “a foreign corporation may appoint the Secretary of the State and his successors in
office to act as its registered agent.” Id. § 33-660(b).

By contrast, the regulatory language related to the CHRO cited by Defendant contains no
reference whatsoever to “agency,” “service of process,” or any related terms. While the regulations
do provide that “the address, if any, shall be that of the commission’s office investigating the
complaint[,]” the regulations do not impose any express duties upon the CHRO to act as a
complainant’s agent for service of process, or to forward correspondence to a complainant within
a reasonable period of time. The same regulatory provision does impose a separate express duty
upon the CHRO to “take all reasonable steps to protect the identity of such persons from unlawful
disclosure[,]” but nowhere suggests that the CHRO’s duties to a complainant extend beyond
protecting his or her identity to also serving as an agent for service.

Defendant contends that this regulation was “issued pursuant to the CHRO Commission’s
power to promulgate regulations and presumably pursuant to Conn. Gen. Stat. § 19a-583,
‘Limitations on disclosure of HIV-related information.”’ (Reply at 3 n.6.) But this statutory
provision contains no reference to the CHRO acting as an agent for service of process for
complainants See Conn. Gen. Stat. § 19a-583.

The Court’s research has revealed no instances of state agencies acting as agents for service
of process for members of the general public absent specific statutory commands to do so. In the
two instances discussed above where the Connecticut legislature has designated state agencies to
serve this function, the legislature used clear, unambiguous language. And because the legislature
has used the terms “agent for receipt of service of legal process” and “registered agent” in Conn.
Gen. Stat. § 38a-25(a)(1)-(15) and § 33-660(b), it is clear that if the legislature wished to appoint
the CHRO as the service agent for complainants, it knows the language to use and did not do so.

7

Similarly, while the CHRO’s regulations create an express duty on the part of the agency to protect
a complainant’s identity, they contain no parallel language creating any duty to act as a
complainant’s service agent. Hence, Defendant’s argument that the CHRO was appointed here as
Plaintiff s agent is unavailing, and Defendant’s Motion to Dismiss cannot be granted on this
ground.

Defendant further argues that assuming that Plaintiff received constructive notice of the
EEOC’s letter, Plaintiff should not be granted equitable tolling, because “Plaintiff makes no
allegation upon which equitable tolling could be based[.]” (Mem. Law. Supp. Mot. Dismiss [Doc.
# 17-1] at 8.) “[E]quitable tolling is only appropriate in rare and exceptional circumstances in
which a party is prevented in some extraordinary way from exercising his rights.” Zerilli-Edelglass
v. New York City TransitAuth., 333 F.3d 74, 80 (2d Cir. 2003), as amended (]uly 29, 2003) (internal
quotation marks, alterations, and citations omitted). Because the Court finds that based on the
allegations in the Complaint, Plaintiff received neither constructive nor actual notice of the right-
to-sue letter before February 2018, the doctrine of equitable tolling need not be applied, but Would
be applicable to these circumstances if needed.

III. Conclusion

For the reasons set forth above, the Court DENIES Defendant’s Motion to Dismiss.

/rr”rs\so oRDj-;?RED. /) m /

J' ll_-d\_é§-ff J “ "_ f "\-/"' V |'( \“'\--.__--__"____
v v y \
]anet B nd Arterton, U.S.D.].

Dated at New Haven, Connecticut this 19th day of December 2018.

